                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER SWANSON,

                          Plaintiff,

 v.                                                 Case No. 20-CV-1675

NANCY GARCIA, NANCY WHITE,
MICHELLE BURTON, and
JEFFREY MANLOVE, MD,

                          Defendants.


  DECISION AND ORDER ON DEFENDANTS’ MOTION FOR SUMMARY
                        JUDGMENT


      Plaintiff Christopher Swanson, who is incarcerated and representing himself,

brings this lawsuit under 42 U.S.C. § 1983. (ECF No. 1.) Swanson was allowed to

proceed on three claims under the Eighth Amendment for deliberate indifference to

medical needs: (1) a claim against Nancy Garcia for performing surgeries on his

infected toe instead of referring Swanson to a specialist (Claim 1); (2) a claim

against Dr. Manlove for failing to ensure Swanson was provided with the

appropriate amount of antibiotics to treat his infected toe (Claim 2); and (3) a claim

against Nancy White and Michelle Burton for failing to ensure Swanson received

proper follow-up care after his surgery and for delaying Swanson’s follow-up

appointment with the specialist after he had surgery on his toe (Claim 3). The

defendants have moved for partial summary judgment on exhaustion grounds,



       Case 2:20-cv-01675-WED Filed 08/20/21 Page 1 of 12 Document 62
arguing that Swanson failed to exhaust his available administrative remedies for

Claim 1, Claim 2 and the part of Claim 3 concerning ensuring Swanson received the

proper follow-up care after his surgery. (ECF No. 51.) The motion is ready for a

decision. 1

    1. Summary Judgment Standard

       The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

“Material facts” are those under the applicable substantive law that “might affect

the outcome of the suit.” See Anderson, 477 U.S. at 248. A dispute over a “material

fact” is “genuine” if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

       In evaluating a motion for summary judgment the court must view all

inferences drawn from the underlying facts in the light most favorable to the

nonmovant. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). However, when the nonmovant is the party with the ultimate burden of

proof at trial, that party retains its burden of producing evidence which would


1
  The briefing schedule for this motion took a unique path. Swanson filed a
preemptive motion arguing that he exhausted his administrative remedies (ECF
No. 47) a month before the defendant’s filed their motion for partial summary
judgment. In a telephonic hearing held on March 15, 2021, the court stated that it
would construe Swanson’s motion as his response to the defendant’s motion for
partial summary judgment because Swanson indicated that his motion contained
the necessary responsive evidence. (ECF No. 55 at 21:45-22:15.)
                                        2


        Case 2:20-cv-01675-WED Filed 08/20/21 Page 2 of 12 Document 62
support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied

upon must be of a type that would be admissible at trial. See Gunville v. Walker,

583 F.3d 979, 985 (7th Cir. 2009). To survive summary judgment, a party cannot

rely on his pleadings and “must set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 248. “In short, ‘summary judgment is

appropriate if, on the record as a whole, a rational trier of fact could not find for the

non-moving party.’” Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 414 (7th

Cir. 2005) (citing Turner v. J.V.D.B. & Assoc., Inc., 330 F.3d 991, 994 (7th Cir.

2003)).

      1.1 Exhaustion Standard

      The Prison Litigation Reform Act states in part that “[n]o action shall be

brought with respect to prison conditions under §1983 of this title, or any other

Federal law, by a prisoner . . . until such administrative remedies as are available

are exhausted.” 42 U.S.C. §1997e(a). The exhaustion requirement gives prison

officials an opportunity to resolve disputes before being hauled into court and

produces a “useful administrative record” upon which the district court may rely.

See Jones v. Bock, 549 U.S. 199, 204 (2007) (citing Woodford v. Ngo, 548 U.S. 81, 94-

95 (2006)). The exhaustion rule also promotes efficiency because claims generally

are resolved more quickly by an agency than through litigation in federal court.

Woodford, 548 U.S. at 89. Accordingly, exhaustion must be complete before filing

suit. Chambers v. Sood, 956 F.3d 979, 984 (7th Cir. 2020) (finding that an inmate

failed to exhaust his administrative remedies when he filed suit instead of taking

                                           3


          Case 2:20-cv-01675-WED Filed 08/20/21 Page 3 of 12 Document 62
his grievance to the appropriate review board).

      The United States Court of Appeals for the Seventh Circuit “has taken a

strict compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006). A prisoner is required to “properly use the prison’s grievance process

prior to filing a case in federal court.” Id. “To exhaust remedies, a prisoner must file

complaints and appeals in the place, and at the time, the prison’s administrative

rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). An inmate

can overcome his failure to exhaust his administrative remedies only where he can

demonstrate that the grievance process was unavailable to him. Ramirez v. Young,

906 F.3d 530, 538 (7th Cir. 2018). An inmate can show that a grievance process was

unavailable when “(1) prison officials are ‘consistently unwilling to provide any

relief to aggrieved inmates’; (2) the administrative scheme is ‘so opaque that it

becomes, practically speaking, incapable of use;’ or (3) prison administrators take

affirmative action to thwart use of the grievance process,” but these are “only

examples, not a closed list.” Id. (quoting Ross v. Blake, 136 S. Ct. 1850, 1859-60

(2016)).

      1.2 Relevant Procedure for Exhausting Administrative Remedies

      Because Swanson submitted the relevant inmate complaints in 2015 and

2017, the 2014 version of the Wisconsin Administrative Code Chapter DOC 310

applies instead of the current version, which was amended in 2018. The Wisconsin

Department of Corrections uses an inmate complaint review system “to afford

inmates in institutions a process by which grievances may be expeditiously raised,

                                           4


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 4 of 12 Document 62
investigated, and decided.” Wis. Admin. Code § DOC 310.01; § DOC 310.04(1).

Under the inmate complaint review system, an inmate must “file a complaint

within 14 days after the occurrence giving rise to the complaint.” Wis. Admin. Code

§ DOC 310.09(6). The complaint must “[c]ontain only one issue per complaint, and

shall clearly identify the issue.” Wis. Admin. Code § DOC 310.09(1)(e).

      Once an inmate files a complaint, the Institution Complaint Examiner must

review and acknowledge the complaint in writing within five working days of

receipt of the complaint. Wis. Admin. Code § DOC 310.11(2). The complaint

examiner then has three options—to return, reject, or accept the complaint. Wis.

Admin. Code §§ DOC 310.7(2); 310.09(3); 310.11(4), (5). A complaint examiner

returns the complaint when it doesn’t meet the filing requirements outlined in Wis.

Admin Code § DOC 310.09(1), which mandates that inmate complaints must be

legible, signed, free of obscenities, and contain only one issue per complaint. Wis.

Admin Code. §§ DOC 310.09(3); 310.07(2)(b). Additionally, a complaint examiner

may return a complaint and direct an inmate to make an attempt to informally

resolve the matter before filing the complaint. Wis. Admin. Code § DOC 310.09(4). A

complaint examiner may reject a complaint for any one of the eight reasons listed in

Wis. Admin. Code § DOC 310.11(5). If a complaint is rejected, an inmate may

appeal the rejection to a reviewing authority, who examines only the basis for the

rejection but not the substance of the complaint. Wis. Admin. Code § DOC

310.11(6). The reviewing authority’s decision is final. Id.

      When a complaint examiner accepts the complaint, he or she must “send a

                                           5


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 5 of 12 Document 62
recommendation to the appropriate reviewing authority within 20 working days

from the date of acknowledgement.” Wis. Admin. Code § DOC 310.11(11). If the

reviewing authority then dismisses the complaint, the inmate has ten calendar days

in which to appeal the dismissal to the Corrections Complaint Examiner. Wis.

Admin. Code § DOC 310.13(1). The Corrections Complaint Examiner must

acknowledge receipt of the appeal in writing within five working days. Wis. Admin.

Code § DOC 310.13(4). The Corrections Complaint Examiner then has 35 working

days from receipt of the appeal to recommend a decision to the Office of the DOC

Secretary. Wis. Admin. Code § 310.13(6). The secretary then has ten working days

following receipt of the recommendation to accept or reject the Correction

Complaint Examiner’s recommendation. Wis. Admin. Code § DOC 310.14(2). If an

inmate does not hear about his appeal within 45 working days of the Corrections

Complaint Examiner’s receipt of the appeal, he may consider his administrative

remedies to be exhausted. Wis. Admin. Code § DOC 310.14(3).

   2. Swanson’s Attempts to Exhaust his Administrative Remedies

      Swanson filed two grievances that complained about the care he received for

his toe—WCI-2015-3587 and WCI-2017-14186.

            2.1. Inmate Complaint WCI-2015-3587

      Swanson initially attempted to submit an inmate complaint that concerned

the treatment of his toe on February 17, 2015. (ECF No. 60, ¶ 1.) The complaint

examiner returned the complaint, citing Wis. Admin. Code § DOC 310.09(4),

informing Swanson that he had an obligation to contact Health Services Manager

                                        6


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 6 of 12 Document 62
Schrubbe before filing an inmate complaint. (ECF No. 53-4 at 1.) Swanson was

given the opportunity to fix the error and refile the complaint. (Id.)

       On February 23, 2015, Swanson resubmitted his inmate complaint, which

was accepted by the complaint examiner. (ECF No. 60, ¶ 3; ECF No. 53-2 at 6.) In

the inmate complaint, Swanson alleged that he had been charged $7.50 twice for

the same treatment of his toe. (ECF No. 53-2 at 6.) Swanson did not name any

defendant or complain about the treatment he received. His complaint was limited

to the charges he incurred for medical care.

       The complaint examiner investigated the complaint, confirmed the charges

were correct and appropriate, and dismissed the complaint. (ECF No. 60, ¶ 4.) The

reviewing authority affirmed the dismissal on April 6, 2015. (Id., ¶ 5.) There is no

evidence in the record that Swanson appealed the reviewing authority’s dismissal.

(Id., ¶ 6.)

       No reasonable factfinder could conclude that Inmate Complaint WCI-2015-

3587 demonstrates that Swanson exhausted his administrative remedies before

filing claims under the Eighth Amendment for deliberate indifference to his medical

needs. First, the substance of the complaint did not put Waupun on notice of any of

the three claims that Swanson filed in this lawsuit. Wisconsin Administrative Code

§ DOC 310.09(1)(e) requires inmates to “clearly identify the issue” in their inmate

complaints. The regulation does not elaborate on what “clearly” identifying the

issue entails. The Seventh Circuit has held that, “[w]hen the applicable regulations

provide little guidance regarding the required contents of a prison administrative

                                           7


        Case 2:20-cv-01675-WED Filed 08/20/21 Page 7 of 12 Document 62
complaint, . . . an inmate’s complaint will suffice for exhaustion purposes if it

provides notice to the prison of ‘the nature of the wrong for which redress is

sought.’” Schillinger v. Kiley, 954 F.3d 990, 995 (7th Cir. 2020) (quoting Strong v.

David, 297 F.3d 646, 650 (7th Cir. 2002)). The inmate complaint did not have to

detail the precise legal theory, but it still had to contain details that would put an

institution on notice of the potential claim. Tate v. Litscher, Case No. 16-C-15043,

2018 WL 2100304 at *4 (E.D. Wis., May 5, 2018.) An inmate complaint will not

satisfy the exhaustion requirement where it fails to name the defendants involved

or omits details that describe key elements of a claim. Schillinger, 954 F.3d at 995.

      Swanson’s inmate complaint concerned only the fees he was charged for his

medical care. It did not discuss the quality of his care, nor did it name any of the

defendants. Thus, Inmate Complaint WCI-2015-3587 does not satisfy the

exhaustion requirement.

      2.1.Inmate Complaint WCI-2017-14186

      The only other inmate complaint in the record that concerns Swanson’s toe is

WCI-2017-14186. (ECF No. 60, ¶¶ 7, 16.) Swanson initially filed the complaint on

May 25, 2017, but it was returned because he did not sign the complaint and

because he first needed to attempt to informally resolve the issue with the Health

Services Manager. (Id., ¶ 7; ECF No. 53-5 at 1.) Swanson was given an opportunity

to fix the errors and resubmit the complaint. (ECF No. 53-5 at 1.)

      Swanson resubmitted the complaint on June 5, 2017, which was accepted by

the complaint examiner. (ECF No. 53-6 at 6.) In his complaint, Swanson alleged

                                          8


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 8 of 12 Document 62
that “H.S.U. failed to take care of me and making apontmint [sic] to go back to

Madison.” (Id.) Specifically, he stated that, after his surgeries at the specialist’s

office in Madison, Wisconsin, HSU staff kept failing to schedule the required follow-

up appointments. Swanson gave an example, stating that the last time he saw the

specialist, the specialist stated he wanted to see Swanson back within one month.

Swanson explained that was over two months ago and he still had not been notified

of an appointment. (Id.) Swanson also stated that he had been writing HSU

regarding the lack of care since September 1, 2014. (Id.)

      The complaint examiner investigated the complaint, spoke with defendant

Burton, and looked in to the recommendation that Swanson was to have a follow-up

appointment with the specialist within four weeks. (ECF No. 60, ¶ 10.) The

institution acknowledged that there had been a delay in scheduling the

appointment with the specialist. (Id., ¶ 11.) The complaint examiner affirmed the

inmate complaint, but considered the issue resolved because a follow-up

appointment had since been scheduled. (Id., ¶¶ 12, 13.) The reviewing authority

accepted the affirmation of the complaint. (Id., ¶ 14.) The defendants note that

Swanson did not file any appeals of the reviewing authority’s decision (id., ¶ 16),

which would make sense if the institution affirmed his complaint—there would be

nothing for Swanson to appeal.

      In his response materials Swanson included a letter he wrote on an interview

request form to the Warden on September 5, 2016, that corroborates his assertion in

his inmate complaint that for some time he has been informally trying to resolve

                                          9


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 9 of 12 Document 62
the lack of follow-up care with Health Services. (ECF No. 47-1 at 2.) In the letter,

Swanson states that he had multiple infections because “of bad treatment and lack

of follow up visits.” (Id.) He also states that, after his last surgery in Madison, HSU

left his stitches in and, as a result, his toe failed to heal properly. (Id.) Deputy

Warden Sarah Cooper responded to Swanson’s letter, stating, “I have spoken with

Interim Health Services Manager White who has assured me your concerns are

being followed up on. Future appointments have been made with the specialists to

resolve the issue.” (ECF No. 47-1 at 3.)

      The inmate complaint, combined with the letter to the warden and

subsequent response, indicate that Waupun was put on notice that Swanson alleged

that after his surgeries he was getting inadequate follow-up care and that his

follow-up appointments were being improperly delayed. While the inmate complaint

does not specifically name White and Burton, it is clear he is talking about HSU

management. Also, when the complaint examiner investigated the complaint, he

spoke with Burton. (ECF No. 53-6 at 4.) And when Deputy Warden Cooper looked

into Swanson’s concerns, she spoke with White. (ECF No. 47-1 at 3.) Thus, both

defendants were on notice that Swanson was unhappy with both the quality of his

follow-up care and the delay in scheduling his follow-up appointments. Thus,

Swanson exhausted his administrative remedies as to both parts of Claim 3. As a

result, summary judgment is denied as to Claim 3.

      However, neither the inmate complaint nor the letter to the warden discussed

Garcia or Manlove. Nor did either mention his inability to obtain antibiotics. And

                                           10


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 10 of 12 Document 62
while the inmate complaint stated that Swanson was “cut into 9 times” (ECF No.

53-6 at 6), it did not state that he took issue with that course of treatment. Also,

there is no evidence in the record that Swanson filed any other inmate complaints

about Garcia or Manlove. As such, he failed to exhaust his administrative remedies

as to Claims 1 and 2. Therefore, summary judgment is granted in the defendants’

favor on Claims 1 and 2. Because there are no remaining claims against Garcia or

Manlove, they are dismissed.

3. Conclusion

      A reasonable factfinder could conclude that Swanson exhausted his

administrative remedies as to Claim 3 against White and Burton for failing to

provide adequate follow-up care after his toe surgeries and for failing to timely

schedule follow-up appointments. Therefore, summary judgment on exhaustion

grounds as to Claim 3, is denied.

      However, there is no evidence in the record that Swanson filed an inmate

complaint relating to Claims 1 and 2 against Garcia and Manlove for the treatment

they provided. Therefore, summary judgment on exhaustion grounds is granted as

to those claims.

      When a plaintiff brings a claim before exhausting his administrative

remedies, the claim is premature. As such, Claims 1 and 2 are dismissed without

prejudice. Chambers v. Sood, 959 F.3d 979, 984 (7th Cir. 2020) (“A premature

lawsuit must be dismissed without prejudice, and the prisoner must file a new suit

after fully exhausting his administrative remedies.”). If Swanson is able to properly

                                         11


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 11 of 12 Document 62
exhaust his administrative remedies, he may refile a new lawsuit with those claims,

subject the applicable statute of limitations.

                                       ORDER

      NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’

motion for summary judgment (ECF No. 51) is GRANTED in part and DENIED in

part. The Eighth Amendment deliberate indifference claims against Nancy Garcia

and Dr. Manlove are DISMISSED without prejudice. The court will issue a

separate amended scheduling order resetting the deadlines for discovery and

dispositive motions at a later date.

      IT IS FURTHER ORDERED that defendants Nancy Garcia and Dr.

Manlove are DISMISSED.



      Dated at Milwaukee, Wisconsin this 20th day of August, 2021.



                                                 BY THE COURT




                                                 WILLIAM E. DUFFIN
                                                 United States Magistrate Judge




                                          12


       Case 2:20-cv-01675-WED Filed 08/20/21 Page 12 of 12 Document 62
